EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kurt Buechle on 08/02/2022.
The application has been amended as follows: 
Claim 26 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1 and 7 and new independent claim 25.
Regarding amended claims 1 and 7, these claims have been amended to include the allowable subject matter of previous claims 9 and 18. 
Regarding new claim 25, the prior art fails to teach “a motor configured to move the identification system, the weed control system, or both upon the rail independent of the movement of the rail vehicle upon the stretch of track.” More specifically, JP H1042773 A (“Ito”) is the most relevant reference to the newly introduced claim because Ito teaches moving a weed control system along a rail in a direction opposite to the direction of travel (See Figs. 1, 2 and 6). However, Ito fails to teach a motor that moves independently of the movement of the rail vehicle upon the stretch of track. Rather, Ito teaches using the rotational force of the wheel (30) to drive the nozzle in the opposite direction, thereby omitting the need for a complicated electric actuator and ensuring that a reciprocating speed of the nozzle is related to the travelling speed (see machine translation filed 06/13/2022, page 2, last two paragraphs). The Examiner finds no obvious modification of Ito which would provide an independent motor for moving components along the rail attached to the vehicle. Rather, Ito teaches away from providing “a complicated electric actuator.” Id. Such a modification would destroy the intended operation of Ito, which matches the reciprocating motion of the nozzle to the rotation of the wheel in a dependent manner. Thus, new claim 25 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617